JUSTICE NELSON
concurs.
¶30 While I understand the perspective from which Justice Rice dissents from this Court’s order, I respectfully suggest that his opinion misses the fundamental point of our decision. This Court, and this Court alone, bears the constitutional obligation-and concomitantly, has the authority-to govern and control the practice of law in this State. See Article VII, Section 2(3), Constitution of Montana. The dues provision under our 1974 Unification Order contravenes this authority. It always did. See Application, 163 Mont, at 527, 518 P.2d at 34.
¶31 For reasons that are lost in history (but which I suspect were driven by an attempt to appease Bar members angered by the 1974 Unification Order), we approved the 1975 By-Laws with the provision *288allowing the Bar membership to effectively set the dues for the operations of the integrated Bar-an organizational structure which we mandated into existence pursuant to our constitutional authority. When the challenge to this dues provision was raised in Douglas I, we ostensibly recognized the problem for what it was: an abrogation of our constitutional duty to set dues. Nonetheless, in Douglas II, in a continuing effort to placate the dissatisfied faction of the Bar membership, we punted.
¶32 And this is the point that Justice Rice’s dissent misapprehends. Setting the dues necessary to fund and operate the State Bar of Montana never was, constitutionally, the prerogative of the Bar membership. Indeed, submitting yet another proposed dues increase to the members of the Bar; separating out the “controversial Commission on Practice plan” from the dues increase proposal; and hoping to find “fertile ground” by the Bar leadership offering a proposal for a “moderate” dues increase may well convey the sonorous ring of political compromise, but these suggestions miss the point completely. These proposals do not solve the underlying constitutional problem of this Court “hand[ing] authority over dues increases to the Unified Bar.” Douglas 1,183 Mont, at 153,598 P.2d at 1080. Rather, these proposals merely prolong and exacerbate what amounts to an unconstitutional delegation of this Court’s dues authority to the members of the Bar. Purely and simply, the matter of dues is not the Bar membership’s call. It is the Court’s, under Montana’s Constitution.
¶33 We were wrong to not address this problem squarely and honestly in Douglas II] we failed in our obligation to resolve the issue once and for all then; and putting off the inevitable to another day and another Court is a cop-out.
¶34 I am absolutely satisfied that we have made the legally correct decision here. Unfortunately, that we have chosen to let this sore fester for nearly 20 years makes lancing the boil no less necessary-it only makes the operation a good deal more painful.
CHIEF JUSTICE GRAY concurs in the foregoing concurrence.